Exhibit 10.5

STOCK PLEDGE AGREEMENT

This STOCK PLEDGE AGREEMENT (this "Agreement") is made and entered into as of
October 7, 2002 entered into by and among Alterra Healthcare Corporation, a
Delaware corporation ( "Pledgor"), and JER/NHP Senior Living Acquisition, LLC, a
Delaware limited liability company ("Secured Party").

R E C I T A L S

A.

          Pledgor is the legal and beneficial owner of all of the shares of
stock (collectively, the "Pledged Shares") issued by ALS Leasing, Inc., a
Delaware corporation (the "Company"), as such Pledged Shares are further
described on Schedule 1.



B.

     Secured Party, as "Landlord," and Company, as "Tenant," have entered into
that certain Master Lease of even date herewith (as amended, modified or revised
from time to time, the "Lease"), pursuant to which Secured Party has agreed to
lease to Tenant the Premises described in the Lease. All initially capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Lease.



C.

     Pledgor has executed that certain Guaranty of Lease and Letter of Credit
Agreement of even date herewith (as amended, modified or revised from time to
time, the "Guaranty"), guarantying, among other things, the full performance by
Tenant under the Lease.



D.

     Tenant has executed that certain Letter of Credit Agreement of even date
herewith (as amended, modified or revised from time to time, the "LC
Agreement"), pursuant to which Tenant has agreed, among other things, to post
and maintain a letter or letters of credit with Landlord as a partial collateral
for the Lease obligations.



E.     

It is a condition precedent to the Secured Party's obligations under the Lease
that Pledgor executes and delivers this Agreement and that Pledgor shall have
granted the security interests and undertaken the obligations contemplated by
this Agreement.



A G R E E M E N T

NOW, THEREFORE,

in consideration of the foregoing recitals (which by this reference are
incorporated herein), in order to induce Secured Party to enter into the Lease
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Pledgor hereby agrees with Secured Party as follows:



    Pledge of Security.
    Pledgor hereby pledges to Secured Party, and hereby grants to Secured Party
    a security interest in, all of Pledgor's right, title and interest in and to
    the following (collectively, the "
    Pledged Collateral
    "):
        (i)
         The Pledged Shares and the certificates representing the Pledged Shares
        and all dividends, warrants, rights, instruments and other property or
        proceeds from time to time received, receivable or otherwise distributed
        in respect of or in exchange for any or all of the Pledged Shares; and
        (ii)
         any and all additional shares of, and all securities convertible into,
        and all warrants, options and other rights to purchase, capital stock of
        the Company from time to time acquired by Pledgor in respect or on
        account of Pledgor's ownership of the Pledged Shares (which shares shall
        be deemed to be part of the Pledged Shares); and
     a. To the extent not covered by Section 1(a), all proceeds of any or all of
        the foregoing Pledged Collateral. The term "proceeds" shall have the
        meaning assigned that term under the Uniform Commercial Code (the
        "Code") as in effect in California and, shall include, but not be
        limited to, any and all (i) payments under insurance, (ii) proceeds of
        any indemnity or guaranty payable to Pledgor or Secured Party from time
        to time with respect to any of the Pledged Collateral and (iii) any
        other amounts from time to time paid or payable under or in connection
        with any of the Pledged Collateral or otherwise receivable or received
        when the Pledged Collateral is or proceeds are sold, collected,
        exchanged, or otherwise disposed of, whether such disposition is
        voluntary or involuntary.

    
    
    Security for Obligations.
    This Agreement secures, and the Pledged Collateral is collateral security
    for: payment in full by Tenant of all Minimum Rent other Rent and all other
    charges, reserves and other amounts due under the Lease in the manner and at
    the time prescribed in the Lease (including the payment of amounts that
    would become due but for the operation of the automatic stay under Section
    362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)); the full, complete and
    timely performance by Tenant of all covenants, indemnities and other
    obligations under the Lease including any indemnities or other obligations
    of Tenant that survive the expiration or earlier termination of the Lease;
    payment in full by Pledgor of all amounts due under the Guaranty in the
    manner and at the time prescribed in the Guaranty (including the payment of
    amounts that would become due but for the operation of the automatic stay
    under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)); the full,
    complete and timely performance by Pledgor of all covenants, indemnities and
    other obligations under the Guaranty including any indemnities or other
    obligations of Guarantor that survive the expiration or earlier termination
    of the Guaranty; payment in full by Tenant of all amounts due under any LC
    Agreement in the manner and at the time prescribed in such LC Agreement
    (including the payment of amounts that would become due but for the
    operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
    11 U.S.C. § 362(a)); the full, complete and timely performance by Tenant of
    all covenants, indemnities and other obligations under any LC Agreement
    including any indemnities or other obligations of Tenant that survive the
    expiration or earlier termination of any LC Agreement; and all other
    obligations and liabilities of every nature of Tenant under the Lease and
    the LC Agreement and Pledgor under the Guaranty, now or hereafter existing
    under or arising out of or in connection with the Lease, the LC Agree ment
    or the Guaranty, as applicable, and all amendments, revisions, renewals,
    replacements, restatements or extensions (including an extension of the Term
    of the Lease by holding over), whether for rent, interest (including
    interest that, but for the filing of a petition in bankruptcy with respect
    to Tenant or any entity comprising Guarantor, would accrue on such
    obligations), fees, expenses, indemnities or otherwise, whether voluntary or
    involuntary, direct or indirect, absolute or contingent, liquidated or
    unliquidated, irrespective of whether jointly owed with others, and
    irrespective of whether from time to time decreased or extinguished and
    later increased, created or incurred, and all or any portion of such
    obligations or liabilities that are paid, to the extent all or any part of
    such payment is avoided or recovered directly or indirectly from Secured
    Party as a preference, fraudulent transfer or otherwise, and all obligations
    of every nature of Pledgor now or hereafter existing under this Agreement
    
    (collectively, the "
    Secured Obligations
    ").
    
    
    
    
    Delivery of Pledged Collateral.
    Subject to the provisions of
    Section 22
    , all certificates or instruments representing or evidencing the Pledged
    Collateral shall be delivered to and held by Secured Party pursuant hereto
    and shall be in suitable form for transfer by delivery, accompanied by duly
    executed instruments of transfer or assignment in blank, all in form and
    substance satisfactory to Secured Party. Upon the occurrence and during the
    continuance of an Event of Default (as defined below), Secured Party shall
    have the right, at any time in its discretion and without notice to Pledgor,
    to transfer or to register in the name of Secured Party or any of its
    nominees any or all of the Pledged Collateral.
    
    
    
    
    Representations and Warranties
    . Pledgor represents and warrants as follows:
     a. Pledgor is the legal, record and beneficial owner of the Pledged
        Collateral free and clear of any lien, security interest, preferential
        arrangement or other charge or encumbrance (each a "Lien") except for
        the security interest created by the Stock Pledge Agreement entered into
        in connection with the Companion Lease (the "Existing Lien") and except
        for the security interest created by this Agreement.
     b. The Pledged Shares constitute all of the outstanding shares of the
        voting stock of the Company, and no other shares of stock or securities,
        or right to acquire stock or securities, of the Company are issued or
        outstanding.
     c. Pledgor has all the requisite capacity, power and authority to enter
        into this Agreement and to carry out the transactions contemplated
        hereby; and this Agreement has been duly executed and delivered by
        Pledgor and constitutes the legally valid and binding obligation of
        Pledgor, enforceable against Pledgor in accordance with its terms.
     d. No consent of any other party and no consent, authorization, approval or
        other action by, and no notice to or filing with, any governmental
        authority or regulatory body is required for the execution, delivery and
        performance of this Agreement by Pledgor.
     e. The pledge and delivery to Secured Party of the Pledged Collateral
        pursuant to this Agreement creates a valid and perfected security
        interest in the Pledged Collateral, securing the payment of the Secured
        Obligations, subject in priority only to the Existing Lien.
     f. The Pledged Shares have been duly authorized and validly issued and are
        fully paid and non-assessable.
     g. There are no outstanding warrants, options or other rights to purchase,
        or other agreements outstanding with respect to, or property that is now
        or hereafter convertible into, or that requires the issuance or sale of,
        any Pledged Shares.
     h. The pledge of the Pledged Collateral pursuant to this Agreement does not
        violate Regulation T, U or X of the Board of Governors of the Federal
        Reserve System.
     i. Neither this Agreement nor anything provided in or contemplated by this
        Agreement does now or shall hereafter breach, invalidate, cancel, make
        inoperative or interfere with, or result in the acceleration or maturity
        of, any agreement, document, instrument, right or interest, affecting or
        relating to Pledgor or any of the Pledged Collateral.
     j. There are no actions, suits or proceedings pending or, to the best of
        such Pledgor's knowledge after due inquiry, threatened before or by any
        judicial, administrative or union body, any arbiter or any governmental
        authority, against or affecting any of the Pledged Collateral or against
        Pledgor that, if determined adversely to Pledgor, would adversely affect
        the value of the Pledged Collateral, the security interest therein
        granted to, or the rights and remedies of, Secured Party pursuant to
        this Agreement.

    
    
    Certain Covenants.
    Pledgor hereby covenants that, until the Secured Obligations have been
    indefeasibly paid in full, Pledgor will:
     a. not sell, assign (by operation of law or otherwise) or otherwise dispose
        of, or grant any option with respect to, any of the Pledged Collateral,
        except for the Existing Lien and except for the security interest under
        this Agreement; and
     b. pay or discharge, prior to delinquency, all taxes, charges, fees,
        expenses, Liens and assessments of every nature levied or imposed upon
        the Pledged Collateral.

    
    
    Further Assurances.
    Pledgor agrees that at any time and from time to time, at the expense of
    Pledgor, Pledgor will promptly execute and deliver, or consent to, as
    applicable, all further instruments and documents (including, without
    limitation, financing statements and continuation statements), and take all
    further actions, that may be necessary or desirable, or that Secured Party
    may request, in order to perfect and protect any security interest granted
    or purported to be granted hereby or to enable Secured Party to exercise and
    enforce its rights and remedies hereunder with respect to any Pledged
    Collateral.
    
    
    
    
    Voting Rights; Dividends.
    

 1. So long as no Event of Default shall have occurred and be continuing Pledgor
    shall be entitled to receive all dividends and to exercise any and all
    voting and other consensual rights pertaining to the Pledged Collateral or
    any part thereof for any purpose that is not inconsistent with the terms of
    this Agreement.
 2. Upon the occurrence and during the continuance of an Event of Default, all
    rights of Pledgor to receive all dividends and to exercise the voting and
    other consensual rights which it would otherwise be entitled to exercise
    pursuant to Section 7(a) shall cease, and all such rights shall thereupon
    become vested in Secured Party who shall thereupon have, subject to the
    Existing Lien, the sole right to receive such dividends and to exercise such
    voting and other consensual rights.


Secured Party Appointed Attorney-In-Fact. Subject to the Existing Lien, Pledgor
hereby irrevocably appoints, effective upon and during the continuance of an
Event of Default, Secured Party as Pledgor's attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of Pledgor or
otherwise, from time to time in Secured Party's discretion to take any action
and to execute and/or deliver any instrument, including but not limited to
financing and continuation statements, which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, endorse and collect all instruments made payable to
Pledgor representing any dividend or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same,
to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect to
any of the Pledge d Collateral, and to file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or desirable
for the collection of any of the Pledged Collateral or to enforce the rights of
Secured Party with respect to any of the Pledged Collateral.

Secured Party May Perform. If Pledgor fails to perform any agreement contained
herein, Secured Party may itself perform, or cause performance of, such
agreement, and the expenses of Secured Party incurred in connection therewith
shall be payable by Pledgor under Section 14(b).

Standard of Care. The powers conferred on Secured Party hereunder are solely to
protect its interest in the Pledged Collateral and shall not impose on it any
duty to exercise such powers. Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially
equivalent to that which Secured Party accords its own property consisting of
negotiable securities, it being understood that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, tenders or other matters relating to any Pledged
Collateral, whether or not Secured Party has or is deemed to have knowledge of
such matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.

Events of Default. The occurrence of any of the following shall be an "Event of
Default" under this Agreement: (a) the occurrence of any "Event of Default" as
defined in the Lease, (b) the occurrence of any default of or breach under this
Guaranty or the LC Agreement, or (c) a default or breach by Pledgor of any
covenant, representation or warranty made in this Agreement.

Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:
 a. Subject to the Existing Lien, Secured Party may exercise in respect of the
    Pledged Collateral, in addition to other rights and remedies provided for
    herein or otherwise available to it, all the rights and remedies of a
    secured party on default under the Code as in effect in the State of
    California (or any other state with jurisdiction over the Pledged
    Collateral) at that time, and Secured Party also may in its sole discretion,
    without notice (except as specified below), sell the Pledged Collateral or
    any part thereof in one or more parcels at public or private sale, at any
    exchange, broker's board or at any of Secured Party's offices or elsewhere,
    for cash, on credit or for future delivery, at such time or times and at
    such price or prices and upon such other terms as Secured Party may deem
    commercially reasonable, irrespective of the impact of any such sales on the
    market price of the Pledged Collateral. Secured Party may be the purchaser
    of any or all of the Pledged Collateral at any such sale and sha ll be
    entitled, for the purpose of bidding and making settlement or payment of the
    purchase price for all or any portion of the Pledged Collateral sold at any
    such public sale, to use and apply any of the Secured Obligations as a
    credit on account of the purchase price of any Pledged Collateral payable by
    Secured Party at such sale. Each purchaser at any such sale shall hold the
    property sold absolutely free from any claim or right on the part of
    Pledgor, and Pledgor hereby waives (to the extent permitted by law) all
    rights of redemption, stay and/or appraisal which it now has or may at any
    time in the future have under any rule of law or statute now existing or
    hereafter enacted. Pledgor agrees that, to the extent notice of sale shall
    be required by law, at least ten (10) days' notice to Pledgor of the time
    and place of any public sale or the time after which any private sale is to
    be made shall constitute reasonable notification. Secured Party shall not be
    obligated to make any sale of Pledged Collatera l regardless of notice of
    sale having been given. Secured Party may adjourn any public or private sale
    from time to time by announcement at the time and place fixed therefor, and
    such sale may, without further notice, be made at the time and place to
    which it was so adjourned. Pledgor hereby waives any claims against Secured
    Party arising by reason of the fact that the price at which any Pledged
    Collateral may have been sold at such a private sale was less than the price
    which might have been obtained at a public sale, even if Secured Party
    accepts the first offer received and does not offer such Pledged Collateral
    to more than one offeree.
 b. Pledgor acknowledges that, by reason of certain prohibitions contained in
    the Securities Act of 1933, (as amended, the "Securities Act"), and
    applicable state securities laws, Secured Party may be compelled, with
    respect to any sale of all or any part of the Pledged Collateral conducted
    without prior registration or qualification of such Pledged Collateral under
    the Securities Act and/or such state securities laws, to limit purchasers to
    those who will agree, among other things, to acquire the Pledged Collateral
    for their own account, for investment and not with a view to the
    distribution or resale thereof. Pledgor acknowledges that any such sales may
    be at prices and on terms less favorable to Secured Party than those
    obtainable through a sale without such restrictions (including, without
    limitation, a public offering made pursuant to a registration statement
    under the Securities Act) and, notwithstanding such circumstances, Pledgor
    agrees that any such sale shall be deemed to have bee n made in a
    commercially reasonable manner and that Secured Party shall have no
    obligation to delay the sale of any Pledged Collateral for the period of
    time necessary to permit the issuer thereof to register it for a form of
    public sale requiring registration under the Securities Act or under
    applicable state securities laws, even if such issuer would, or should,
    agree to so register it.

Application of Proceeds. All Proceeds received by Secured Party in respect of
any sale of, collection from, or other realization upon all or any part of the
Pledged Collateral shall be applied in whole or in part by Secured Party against
the Secured Obligations in the following order of priority:

First:     

To the payment of the costs and expenses of such sale, collection or other
realization, and all expenses, liabilities and advances made or incurred by
Secured Party in connection therewith, including reasonable compensation to
Secured Party and its agents and counsel, in accordance with Section 14(b);



Second:     

To the payment in full of all Secured Obligations in such order as Secured Party
shall elect; and



Third:     

To the payment to or upon the order of Pledgor, or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such proceeds.



Indemnity and Expenses.
 a. Pledgor hereby agrees to indemnify and defend Secured Party from and against
    any and all claims, losses and liabilities in any way relating to, growing
    out of or resulting from this Agreement and the transactions contemplated
    hereby (including, without limitation, enforcement of this Agreement),
    except claims, losses or liabilities resulting from Secured Party's gross
    negligence or willful misconduct with respect to the Pledged Collateral.
 b. Pledgor will upon demand pay to Secured Party the amount of any and all
    reasonable costs and expenses, including the reasonable fees and expenses of
    its counsel and of any experts and agents, which Secured Party may incur in
    connection with (i) the custody or preservation of any of the Pledged
    Collateral after an Event of Default has occurred, or the sale of,
    collection from, or other realization upon, any of the Pledged Collateral,
    (ii) the exercise or enforcement of any of the rights of Secured Party
    hereunder or (iii) the failure by Pledgor to perform or observe any of the
    provisions hereof. Any such amount not paid by Pledgor at the time and in
    the manner required hereunder, shall bear interest at the Agreed Rate until
    paid or, at the option of Secured Party (to be exercised in its sole and
    absolute discretion) until added to Landlord's Investment pursuant to
    Section 13.4 of the Lease.

Waivers of Pledgor.
 a. Pledgor (to the maximum extent permitted by law) waives any right to require
    Secured Party to: (i) proceed against any other person or entity;
    (ii) proceed against or exhaust any other security held from any other
    person or entity; (iii) pursue any other remedy in Secured Party's power; or
    (iv) make or give any presentments, demands for performance, notices of
    nonperformance, protests, notices of protest or notices of dishonor in
    connection with any obligations or evidences of indebtedness which
    constitute in whole or in part the Secured Obligations or in connection with
    the creation of new or additional Secured Obligations;
 b. Pledgor waives (to the maximum extent permitted by law) any defenses (other
    than a defense based upon the Secured Obligations having been paid in full)
    arising by reason of: (i) any disability or other defense of Pledgor or any
    other entity, including, without limitation, any defense based on or arising
    out of the unenforceability of any of the Secured Obligations, or legal or
    equitable discharge of the Secured Obligations or this Agreement; (ii) the
    cessation from any cause whatsoever, other than payment in full, of the
    Secured Obligations or the release or substitution of any sureties or
    guarantors of the Secured Obligations; (iii) any act or omission by Secured
    Party which directly or indirectly results in or aids the discharge of
    Pledgor or any of the Secured Obligations by operation of law or otherwise;
    (iv) the release of any other collateral securing the Secured Obligations or
    the failure of Secured Party to perfect or maintain the perfection of any
    such other collateral; (v) any modification of the Secured Obligations, in
    any form whatsoever, including, but not limited to the increase or decrease
    in the amount of, renewal, extension, acceleration or other change in the
    time for payment of the Secured Obligations, and any change in the terms of
    the Secured Obligations, including, but not limited to, any increase or
    decrease of the rate of interest on the Secured Obligations; and (vi) any
    law limiting the liability of or exonerating guarantors or sureties,
    including, without limitation, California Civil Code Sections 2787 to 2855,
    inclusive, 2899 and 3433; and
 c. Until all the Secured Obligations shall have been paid in full, Pledgor
    waives any right to enforce any remedy which Secured Party now has or may
    hereafter have against any person or entity guaranteeing or securing the
    Secured Obligations, and waives any benefit of, or any right to participate
    in any security whatsoever now or hereafter held by Secured Party for the
    Secured Obligations.
 d.      If for any reason whatsoever the Company now or hereafter becomes
    indebted to Pledgor or any Affiliate of Pledgor, such indebtedness and all
    interest thereon shall at all times be subordinate in all respects to the
    Secured Obligations. Notwithstanding anything to the contrary contained in
    this Agreement or any payments made by Pledgor, Pledgor shall not have any
    right of subrogation in or under the Lease or the LC Agreement or to
    participate in the rights and benefits accruing to Secured Party thereunder,
    all such rights of subrogation and participation, together with all of the
    contractual, statutory, or common law rights which Pledgor may have to be
    reimbursed for any payments Pledgor may make to, or performance by Pledgor
    of any of the Secured Obligations for the benefit of, Secured Party pursuant
    to this Agreement, being hereby expressly waived and released.



Continuing Security Interest. This Agreement shall create a continuing security
interest in the Pledged Collateral and shall (a) remain in full force and effect
until indefeasible payment in full of all Secured Obligations, (b) be binding
upon Pledgor, its successors and assigns, and (c) inure, together with the
rights and remedies of Secured Party hereunder, to the benefit of Secured Party
and its successors, transferees and assigns. Upon receipt by Secured Party of
indefeasible payment in full of all Secured Obligations, and satisfaction of all
the terms and provisions of this Agreement (including the provisions of Section
13), Secured Party will return to Pledgor any remaining Pledged Collateral in
Secured Party's possession.

No Waiver by Secured Party. No failure on the part of Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise by Secured Party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative to the
fullest extent permitted by law and are not exclusive of any remedies provided
by law.

Amendments, Waivers and Consents. No amendment or waiver of any provision of
this Agreement, nor consent to any departure by Pledgor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Notices. All notices, requests and demands under this Agreement shall be in
writing and sent by personal delivery, U.S. certified or registered mail (return
receipt requested, postage prepaid) or FedEx or similar generally recognized
overnight carrier regularly providing proof of delivery, addressed as follows:

If to Pledgor:
Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Mark W. Ohlendorf
Facsimile: (414) 918-5055

With a copy to:
Rogers & Hardin LLP

2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303-1601
Attention: Miriam J. Dent
Facsimile: (404) 525-2224


If to Secured Party:
Nationwide Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California 92660-6429
Attention: President and General Counsel
Facsimile: (949) 759-6876

And:
JER Partners
1650 Tysons Boulevard, Suite 1600
McLean, Virginia 22101
Attention: Paul A. Froning
Facsimile: (703) 714-8060 and
Attention: Daniel T. Ward, Esq.
Facsimile: (703) 714-8102

With a copy to:
O'Melveny & Myers LLP
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660-6429
Attention: Steven L. Edwards
Facsimile: (949) 823-6994
And:
Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attention: Stevens A. Carey, Esq.
Facsimile: (310) 201-8922



A party may designate a different address by notice as provided above. Any
notice, demand or request so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
the U.S. Post Office return receipt or the carrier's proof of delivery or, if
not so given, upon on the day received (provided that such notice or instrument
shall be deemed received on the next succeeding business day if received after
5:00 p.m. (local time)). Delivery to any officer, general partner of principal
of a party shall be deemed delivery to such party. If Secured Party notifies
Pledgor of the name and address of any lender, Pledgor shall deliver a copy of
all its notices concurrently to such lender.

Miscellaneous Provisions. The titles and headings in this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Since each party has been represented by counsel
and this Agreement has been freely and fairly negotiated, all provisions shall
be interpreted according to their fair meaning and shall not be strictly
construed against any party. If any part of this Agreement shall be determined
to be invalid or unenforceable, the remainder shall nevertheless continue in
full force and effect. Time is of the essence, and whenever action must be taken
(including the giving of notice or the delivery of documents) hereunder during a
certain period of time or by a particular date that ends or occurs on a
Saturday, Sunday or federal holiday, then such period or date shall be extended
until the immediately following business day. Whenever the words "including",
"include" or "includes" are used in this Agr eement, they shall be interpreted
in a non-exclusive manner as though the words "without limitation" immediately
followed. Whenever the words day or days are used in this Agreement, they shall
mean "calendar day" or "calendar days" unless expressly provided to the
contrary. Unless otherwise expressly provided, any reference to any "Section"
means a section of this Agreement (including all subsections), and any reference
to any "Exhibit" or "Schedule" means an exhibit or schedule attached hereto.
Unless otherwise defined herein or in the this Agreement or the Lease, terms
defined in Article 9 of the Code are used herein as therein defined. If more
than one Person is Pledgor hereunder, their liability and obligations hereunder
shall be joint and several. This Agreement (a) contains the entire agreement of
the parties as to the subject matter hereof and supersedes all prior or
contemporaneous verbal or written agreements or understandi ngs, (b) may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same document, (c) may only be amended
by a writing executed by the parties, (d) may be assigned by Secured Party
(including any assignment for security purposes) to any assignee of, or
successor in interest to, its rights under the Lease, (e) shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties, (f) shall be governed by and construed and enforced in accordance with
the laws of the State of California, without regard to the conflict of laws
rules thereof, and (g) incorporates by this reference any Exhibits and Schedules
attached hereto. Attorney's Fees. In the event of any action for breach of this
Agreement, the prevailing party shall be entitled to reasonable attorney's fees,
costs and expenses incurred in such action. Attorney's fees incurred in
enforcing any judgment in respect of this Agreement are recoverable as a
separate item. The preceding sentence is intended to be severable from the other
provision of this Agreement and to survive any judgment and, to the maximum
extent permitted by law, shall not be deemed merged into any such judgment.
Existing Lien. Secured Party acknowledges the existence of the Existing Lien,
and that its rights and remedies under this Agreement with respect to the
Pledged Collateral shall be subject thereto. Secured Party further acknowledges
that the deliveries required under Section 3 of this Agreement were made in
connection with Existing Lien and shall be made pursuant to this Agreement only
to the extent that any item to be delivered under Section 3 is returned to
Pledgor by the secured party under the Existing Lien while this Agreement
remains in force and effect.

[Signatures begin on next page.]

in witness whereof,

Pledgor and Secured Party have duly executed and delivered this Agreement as of
the date first above written.



PLEDGOR:

ALTERRA HEALTHCARE CORPORATION


a Delaware corporation



By:  /s/ Kristin A. Ferge                        
Name:      Kristin A. Ferge
Title:      Vice President



Witness:  /s/ Joyce Hansen                       Witness:   /s/ Celeste M.
Gantert              

 

SECURED PARTY:

JER/NHP SENIOR LIVING ACQUISITION, LLC

,
a Delaware limited liability company



By:     JER/NHP SENIOR HOUSING, LLC,
     a Delaware limited liability company,
     its sole member

By:     NATIONWIDE HEALTH PROPERTIES, INC.,
     a Maryland corporation,
     its managing member

By:  /s/ Donald D. Bradley                  
Name:     Donald D. Bradley
Title:     Senior Vice President & General Counsel

Witness:                              Witness:                    

SCHEDULE 1

DESCRIPTION OF PLEDGED SHARES

Company

Certificate
Number

Number of
of Shares

Dated

Listed Shareholder

ALS Leasing, Inc.

2

100
Common

February 6, 2002

Alterra Healthcare Corporation



 